DETAILED ACTION
This office action is in response to the application filed on 10/29/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claim 2.  Therefore, the “the inductor current flows through the switching element in an on interval of the switching element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-13  objected to because of the following informalities:  Claim 1 lines 3 and 11 “to input wiring” and “in output wiring” should be “to an input wiring” and “in an output wiring”. Claims 2-12 recite “a non-isolated buck” this should be change to “the non-isolated buck”.  Claim 13 recites “an input voltage” this should be change to “the input voltage”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 2 recites “wherein the inductor current flows through the switching element in an on interval of the switching element”. However, it is not clear what the applicant meant because the inductor is after the switching element and the current IL is not passing through the switching element but it does pass through the diode.
	Claims 9-11 “a starting point” it is not clear if this starting point is the same or different from the one in claim 8. For purposes of examination the limitations are going to be interpreted as either the same or different points.
	Claim 12 depends from claim 1 however all of the structure elements are recited as introduce for the first time for example; output voltage, first ground potential, an input voltage, among others. If claim12 is an independent claim then the dependency must be removed if not then all of the elements recited in claim 1 have to be change in claim 12 from “a/an” to “the”.
	Claims 3-4 and 13 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al .US 20170040883.
	Regarding Claim 1, Hu teaches (Figures 1b and 2-7) a semiconductor device (at Fig. 2) for a non-isolated buck converter (buck converter), the semiconductor device comprising: a first terminal (D) connected to input wiring (in1) to which an input voltage (Vac) having a first ground potential as a reference is applied (201); a second terminal (232) connected to one terminal of an inductor (L1); a switching element (230) disposed between the first terminal and the second terminal; and a control circuit (245) configured to control an output voltage (Vo) in output wiring (at 260) to which another terminal of the inductor is connected and a smoothing capacitor (Co) is connected, by controlling an inductor current (IL) flowing through the inductor through switching control of the switching element; the semiconductor device operating with a second ground potential (246) corresponding to a potential of the second terminal as a reference; the smoothing capacitor (Co) being disposed between the output wiring and a conductive portion having the first ground potential; the control circuit including a protecting circuit (253 & 234 and at 245, also see 121) capable of referring to an evaluation voltage (Vds) corresponding to a voltage between the first terminal and the second terminal at a sampling timing (par. 31) at which a predetermined period of time (Toff1) has passed from turning off of the switching element, and performing a protecting operation that 
	Regarding Claim 2, Hu teaches (Figures 1b and 2-7) wherein the inductor current (IL) flows through the switching element (230) in an on interval of the switching element, and the non-isolated buck converter includes a freewheeling element (D1) for guiding the inductor current in an off interval of the switching element to the output wiring. (For Example: Par. 38-45, 50-60 and 73)
	Regarding Claim 3, Hu teaches (Figures 1b and 2-7) wherein part of energy stored in the inductor (L1) in the on interval of the switching element remains in the inductor at the sampling timing (See figs. 3 and 4). (For Example: Par. 38-45, 50-60 and 73)
	Regarding Claim 4, Hu teaches (Figures 1b and 2-7) wherein the inductor current (IL) produced in the on interval of the switching element remains at the sampling timing (See figs. 3 and 4). (For Example: Par. 38-45, 50-60 and 73)
	Regarding Claim 12, Hu teaches (Figures 1b and 2-7) a non-isolated buck converter (Buck converter Fig. 2) for generating an output voltage (Vo) having a first ground potential (201) as a reference from an input voltage (202) having the first ground potential as a reference, the non-isolated buck converter comprising: input wiring (IN1) to which the input voltage is applied; output wiring (out1) to which the output voltage is applied; the semiconductor device according to claim 1 (see rejection to claim 1); an inductor (L1) disposed between the output wiring and the second terminal in the semiconductor device; and a smoothing capacitor (Co) disposed between the output 
	Regarding Claim 13, Hu teaches (Figures 1b and 2-7) a power supply device (200) comprising: a rectifying/smoothing circuit (210) configured to subject an alternating-current voltage to full-wave rectification and smoothing (with filter); and the non-isolated buck converter according to claim 12 (see rejection to claim 12), for receiving a voltage obtained by the full-wave rectification and the smoothing as an input voltage (sent to D). (For Example: Par. 38-45, 50-60 and 73)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 20170040883 in view of Kawata et al. US 2010/0201283.
	Regarding Claim 5, Hu teaches (Figures 1b and 2-7) wherein the protecting circuit (at 245 and 253 & 234)  refers to the evaluation voltage each time the switching element is turned off  (with 121) and performs the protecting operation when a low voltage state in which the evaluation voltage (Vds) is below a predetermined lower side determination voltage (threshold, par. 31). (For Example: Par. 38-45, 50-60 and 73) 

	Kawata teaches (Figures 1 and 4) the determination voltage (Fail signal) continues for a predetermined period of lower side determination time or more (abnormal time). (For Example: Par. 125-131)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hu to include the determination voltage continues for a predetermined period of lower side determination time or more, as taught by Kawata to avoid false trigger of the circuitry. 

Claim 6, 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 20170040883 in view of Kunimatsu US 2011/0057634.
	Regarding Claim 6, Hu teaches (Figures 1b and 2-7) a non-isolated buck converter. 
	Hu does not teach wherein the protecting circuit refers to the evaluation voltage each time the switching element is turned off and performs the protecting operation when an overvoltage state in which the evaluation voltage exceeds a predetermined upper side determination voltage continues for a predetermined period of upper side determination time or more.
	Kunimatsu teaches (Figure 6) wherein the protecting circuit (30-40) refers to the evaluation voltage (at 7) each time the switching element (2) is turned off and performs the protecting operation when an overvoltage state (OVP) in which the evaluation 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hu to include wherein the protecting circuit refers to the evaluation voltage each time the switching element is turned off and performs the protecting operation when an overvoltage state in which the evaluation voltage exceeds a predetermined upper side determination voltage continues for a predetermined period of upper side determination time or more, as taught by Kunimatsu to improve operation of the protection circuitry by providing better fault detection. 
	Regarding Claim 8, Hu teaches (Figures 1b and 2-7) the power supply voltage (at BP) is generated on a basis of the output voltage after the control circuit is started (par. 41). (For Example: Par. 38-45, 50-60 and 73) 
	Hu does not teach a starting circuit, wherein the control circuit is capable of operating on a power supply voltage based on output of the starting circuit or based on the output voltage from the output wiring and stops operating in a reset state in which the power supply voltage is below a predetermined reset voltage, the starting circuit starts the control circuit by raising the power supply voltage on a basis of the input voltage in the first terminal with the reset state as a starting point.
	Kunimatsu teaches (Figure 6) a starting circuit (21-22), wherein the control circuit is capable of operating on a power supply voltage (Vdd) based on output of the starting circuit or based on the output voltage from the output wiring and stops operating in a 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hu to include a starting circuit, wherein the control circuit is capable of operating on a power supply voltage based on output of the starting circuit or based on the output voltage from the output wiring and stops operating in a reset state in which the power supply voltage is below a predetermined reset voltage, the starting circuit starts the control circuit by raising the power supply voltage on a basis of the input voltage in the first terminal with the reset state as a starting point, as taught by Kunimatsu to improve operation of the protection circuitry by providing better fault detection. 
	Regarding Claim 9, Hu teaches (Figures 1b and 2-7) wherein the protecting operation (inhibit signal or OVP signal) is performed with a state in which the power supply voltage (at BP) is generated on the basis of the output voltage after the starting of the control circuit as a starting point (with 136), when the power supply voltage consequently falls through a decrease in the output voltage (at node x). (For Example: Par. 38-45, 50-60 and 73)
	Hu does not teach when the power supply voltage consequently falls below the reset voltage; the protecting operation is canceled with a stop of the control circuit, and when the starting circuit subsequently raises the power supply voltage, the control circuit is restarted, and switching of the switching element is resumed.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hu to include when the power supply voltage consequently falls below the reset voltage; the protecting operation is canceled with a stop of the control circuit, and when the starting circuit subsequently raises the power supply voltage, the control circuit is restarted, and switching of the switching element is resumed, as taught by Kunimatsu to improve operation of the protection circuitry by providing better fault detection. 
	Regarding Claim 11, Hu teaches (Figures 1b and 2-7)wherein the protecting operation (inhibit signal or OVP) is performed with a state in which the power supply voltage (at BP) is generated on the basis of the output voltage (Vo) after the starting of the control circuit as a starting point, and when the power supply voltage consequently decreases through a decrease in the output voltage (Vo) the starting circuit holds. (For Example: Par. 38-45, 50-60 and 73)
	Hu does not teach 	the power supply voltage higher than the reset voltage on a basis of the input voltage at the first terminal, and when the switching element is fixed to an off state by the protecting operation, the control circuit refers to a second evaluation voltage corresponding to the voltage between the first terminal and the second terminal, 
	Kunimatsu teaches (Figure 6) the power supply voltage (Vdd) higher than the reset voltage (at startup voltage) on a basis of the input voltage at the first terminal (DRN), and when the switching element is fixed to an off state by the protecting operation (with 30), the control circuit refers to a second evaluation voltage corresponding to the voltage between the first terminal and the second terminal (at 7), and continues or cancels the protecting operation of the protecting circuit on a basis of the second evaluation voltage (with 7, 40, 30 and 21-22). (For Example: Par. 121-128)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hu to include the power supply voltage higher than the reset voltage on a basis of the input voltage at the first terminal, and when the switching element is fixed to an off state by the protecting operation, the control circuit refers to a second evaluation voltage corresponding to the voltage between the first terminal and the second terminal, and continues or cancels the protecting operation of the protecting circuit on a basis of the second evaluation voltage, as taught by Kunimatsu to improve operation of the protection circuitry by providing better fault detection. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 20170040883 in view of Harada et al. US 20160033981 .
	Regarding Claim 7, Hu teaches (Figures 1b and 2-7) wherein the protecting circuit  (at 245 and 253 & 234) includes a voltage sensing circuit (253 & 234) that 
	Hu does not teach wherein the protecting circuit includes a voltage dividing circuit that divides the input voltage with the second ground potential as a reference, the evaluation voltage is obtained through voltage division in the voltage dividing circuit, the voltage dividing circuit is integrated on a semiconductor substrate including silicon, and each voltage dividing resistance constituting the voltage dividing circuit is formed by using the silicon within the semiconductor substrate.
	Kawata teaches (Figure 4) a voltage dividing circuit ()103 that divides the input voltage (106) with the second ground potential as a reference (gnd), the evaluation voltage (middle node) is obtained through voltage division in the voltage dividing circuit, the voltage dividing circuit is integrated on a semiconductor substrate including silicon (par. 10), and each voltage dividing resistance constituting the voltage dividing circuit is formed by using the silicon within the semiconductor substrate (par. 10). (For Example: Par. 8-10)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hu to include wherein the protecting circuit includes a voltage dividing circuit that divides the input voltage with the second ground potential as a reference, the evaluation voltage is obtained through voltage division in the voltage dividing circuit, the voltage dividing circuit is integrated on a semiconductor substrate including silicon, and each voltage dividing resistance . 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
	Claim 10; prior art of record fails to disclose either by itself or in combination:  “…and when the power supply voltage consequently decreases through a decrease in the output voltage, the starting circuit holds the power supply voltage higher than the reset voltage on a basis of the input voltage at the first terminal, and when a predetermined period of standby time passes from a start of the protecting operation, the control circuit performs test processing that temporarily switches the switching element against the protecting operation, and continues or cancels the protecting operation of the protecting circuit on a basis of the evaluation voltage in the test processing.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838